Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final first action on the merits for the application filed on 6/11/2020. Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Based on [0002] of the Specification, “target commodity” will be interpreted as foods, and “privilege information” as a coupon.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detector and a generating component in claim 1, the detector of claim 5, and the generating component and the recommended-coupon analyzing component of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of a detector and a generating component in claim 1, of the detector of claim 5, and of the generating component and the recommended-coupon analyzing component of claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-9 are also rejected for the same reasons as claim 1.
Claims 3, 12, and 20 recite, “determining that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.”  The term "larger" is a relative term which renders the claim indefinite since the word larger is usually used to compare something to something else.  However, in the claims, it is unclear what is being compared.  The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims 3, 12, and 20 are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, detect a store visit of a customer to a store; determine, if the store visit of the customer to the store is detected, based on purchase history information of the customer in the store, a target commodity of privilege information distributed to the customer out of a plurality of commodities, sell-by dates of which are set to points in time within a predetermined time from a point in time of the store visit, in the store and generate the privilege information concerning the target commodity distributed to the customer. Independent claims 10 and 18 recite, in part, receiving a store visit notification for notifying that a customer visits a store; detecting a store visit of the customer to the store based on the store visit notification; determining, if the store visit of the customer to the store is detected, based on purchase history information of the customer in the store, a target commodity of privilege information distributed to the customer out of a plurality of commodities, sell-by dates of which are set to points in time within a predetermined time from a point in time of the store visit, in the store; and generating the privilege information concerning the target commodity distributed to the customer. 
Step 2A, Prong 1:  These limitations are drafted in a device, a method, and a storage medium, and under their broadest reasonable interpretations, recites certain 
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a detector, a generating component, a non-transitory computer readable storage medium, and a processing component, which are all recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a detector, a generating component, a non-transitory computer readable storage medium, and a processing component are just generic computing elements per [0065], [0066], and [0070]. Therefore, the claims are not patent eligible.
Dependent claims 2-9, 11-17, 19, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of independent claims 1, 10, and 18 without significantly more, as detailed above.  
Dependent claims 2, 11, and 19 further limits the purchase history information.  As such they are just further describing data and are part of the abstract idea of the independent claims.
Dependent claims 3, 12, and 20 further recite determining that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.  This limitation is directed to concepts performed in the human mind since it is just an observation as to which store use frequency or purchase amount is larger.
Dependent claims 4 and 13 further limit the privilege information and are also part of the same abstract idea of the independent claims.
Dependent claim 5 further recites receive operation by the customer and transmit a store visit notification for notifying that the customer visits the store and display the received privilege information, distribute the privilege information to the terminal, and receives the store visit notification and detects the store visit of the customer to the store based on the store visit notification. These limitations are directed to certain methods of organizing human activity as they are marketing activities and behaviors.  The additional elements of the information processing device, a terminal, and a detector are just generic computing devices used to perform the abstract idea and as such are not significantly more than the abstract idea.
Dependent claims 6 and 15 further limit the store visit notification and is part of the abstract idea of the independent claims.
Dependent claim 7 further recites determines, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to a customer visiting the store. These limitations are also directed to certain methods of organizing human activity such as marketing activities and behaviors.  The additional elements of the generating component and recommended-coupon analyzing component are just generic computing elements to perform the abstract idea.
Dependent claims 8 and 17 further limit the target commodity and is also part of the abstract idea of the independent claims.
Dependent claim 9 further limit the sell-by-date of the target commodity and is also part of the abstract idea of the independent claims.
Dependent claim 14 further recites receiving operation by the customer and transmitting a store visit notification for notifying that the customer visits the store and a display configured to display the received privilege information; distributing the privilege information to a terminal of the customer; and receiving the store visit notification and detecting the store visit of the customer to the store based on the store visit notification. These limitations are all directed to an abstract idea of certain methods of organizing human activities such as marketing activities and behaviors.
Dependent claim 16 further recites determining, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to a customer visiting the store. This limitation is directed to an 
Therefore, when considered individually or as a whole the dependent claims are not significantly more than the abstract idea.
The claims are not eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (P. G. Pub. No. 2019/0272557).

Regarding claim 1, Smith teaches
an information processing device, comprising: 
a detector configured to detect a store visit of a customer to a store; and
a generating component configured to determine, if the store visit of the customer to the store is detected, based on purchase history information of the customer in the store,
a target commodity of privilege information distributed to the customer out of a plurality of commodities, sell-by dates of which are set to points in time within a predetermined time from a point in time of the store visit, in the store ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a merchant establishment [to a store]." [0037] "As used herein, the term "customer data" refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits ( e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location." [0034] "In particular, a merchant can sell a target product [target commodity] at a discount price to incentivize customers to purchase the target product before the expiration date [sell-by-date] of the target product.") See also [0032], [0045], [0046], [0052], [0070], and [0071].)
and generate the privilege information concerning the target commodity distributed to the customer ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price 

Regarding claim 10, Smith teaches
an information processing method, comprising: receiving a store visit notification for notifying that a customer visits a store ([0070] "In one example, the price management system 102 can receive location information from the client device of the customer indicating that the customer is at a store location of a merchant,");
detecting a store visit of the customer to the store based on the store visit notification; determining, if the store visit of the customer to the store is detected, based on purchase history information of the customer in the store, a target commodity of privilege information distributed to the customer out of a plurality of commodities, sell-by dates of which are set to points in time within a predetermined time from a point in time of the store visit, in the store ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone 
generating the privilege information concerning the target commodity distributed to the customer ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 provides discount prices to the customer client devices 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management system 102 can provide the discount prices for presentation within client  applications 114a, 114b at the customer client devices 104a, 104b."  See also [0050] .).

Regarding claim 18, Smith teaches
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to ([0121]):
receive a store visit notification for notifying that a customer visits a store;
detect a store visit of the customer to the store based on the store visit notification; determine, if the store visit of the customer to the store is detected, based on purchase history information of the customer in the store, a target commodity of privilege information distributed to the customer out of a plurality of commodities, sell-by dates of which are set to points in time within a predetermined time from a point in time of the store visit, in the store ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a merchant establishment [to a store]." [0037] "As used herein, the term "customer data" refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits ( e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location." [0034] "In particular, a merchant can sell a target product [target commodity] at a discount price to incentivize customers to purchase the target product before the expiration date [sell-by-date) of the target product.") See also [0032], [0045], [0046], [0052], [0070], and [0071].); and
generate the privilege information concerning the target commodity distributed to the customer ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 provides discount prices to the customer client devices 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management system 102 can provide the discount prices for presentation within client  applications 114a, 114b at the customer client devices 104a, 104b."  See also [0050] .).

Regarding claims 2, 11, and 19, Smith teaches
wherein the purchase history information includes at least one of a number of times of store visits, a store visit frequency, a store visit time, a cumulative purchase amount, and purchase year, month, and day of the customer in the store ([0068] "Alternatively, the customer data [purchase history information] can include customer data for a plurality of customers (e.g., customers within a specific demographic) for generating discount prices customized to a customer demographic, a particular day part [store visit time]( e.g., customers that visit a store at particular time), or for a particular store location.").

Regarding claims 4 and 13, Smith teaches
wherein the privilege information includes information indicating the target commodity and information indicating a sell-by date of the target commodity ([0106] "The discount interface 502b can also display information [privilege information] about the expiration dates [sell-by-date] of the target products [target commodity] so that the customer can be informed about the expiration dates relative to the discount prices. As illustrated, the discount prices are lower for target products that are nearer to their expiration dates than for target products that are further away from their expiration dates. In one or more embodiments, selecting a corresponding product element within the discount interface 502b causes the client application to display more information [information indicating the target commodity] associated with each target product (e.g., location in the store, number available).").

Regarding claim 6, Smith teaches
the system according to claim 5, wherein the store visit notification includes information for specifying the customer and position information of the customer ([0071] "The price management system 102 can also receive location information that indicates a precise position information] or general location of the customer within the store location to determine that the customer is near a particular product. For example, the price management system 102 can maintain an in-store location of products. After determining the location of the customer ( e.g., using a plurality of in-store location detectors to determine the location of the client device of the customer) within the store location, the price management system 102 can detern1ine one or more products near 

Regarding claim 7, Smith teaches
the device according to claim 1, wherein the generating component comprises a recommended-coupon analyzing component that determines, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to a customer visiting the store ([0019] "One or more embodiments of the present disclosure include a dynamic price management system that intelligently and dynamically generates digital product notifications reflecting discount prices over time based on product expiration data. Specifically, the dynamic price management system can utilize a machine-learning model (e.g., neural network or regression model) to analyze product data associated with a target product to generate a discount price for a customer based on the expiration date of the target product. Additionally, the dynamic price management system can utilize the machine-learning model to analyze customer data associated with one or more customers to further tailor a generated discount price and customized digital product notification to a customer. By generating and utilizing a machine-learning model based on the product data and customer data, the dynamic price management system can determine a discount price for the target product based on product expiration data, and improve the accuracy, flexibility, and efficiency of implementing computing systems." See also [0095].).

Regarding claims 8 and 17, Smith teaches
wherein the target commodity is a perishable food commodity ([0032] "the term 'product' [target commodity] refers to a good for sale by a merchant. Products can include perishable goods such as foods, medications, or other goods that expire after a certain date as determined by a creator of the product or based on regulatory guidelines.").

Regarding claim 9, Smith teaches
the device according to claim 4, wherein the sell-by date of the target commodity is an expiration date or a best-before date ([0032] "the term 'product' [target commodity] refers to a good for sale by a merchant. Products can include perishable goods such as foods, medications, or other goods that expire after a certain date [expiration date] as determined by a creator of the product or based on regulatory guidelines.").

Regarding claim 16, Smith teaches
the method according to claim 10, further comprising: determining, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to a customer visiting the store ([0070] "In one or more embodiments, the price management system 102 identifies the product data and the customer data in response to, or in connection with, determining an interest (or potential interest) of a customer in a target product or in products within a product category. For instance, the price management system 102 can determine an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 3, 5, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (P. G. Pub. No. 2019/0272557), in view of Thomas (P. G. Pub. No. 2011/0288925).

Regarding claims 3, 12, and 20, Smith teaches all of the claimed features as discussed above.  Smith does not explicitly teach
wherein the generating component determines that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.
However, Thomas teaches
wherein the generating component determines that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger ([0156] "In further embodiments, the customized savings interface may include a preferred shopper program that provides deeper discounts [determines privilege information] and/or additional services. These discounts and/or services may be provided to preferred loyalty customers exceeding a loyalty threshold [purchase amount in past of the customer in the store is larger] (e.g., month-to-month purchase amount) and are not available to all loyalty customers. In additional embodiments, the customized savings interface 604 may include information about competitive pricing 622 showing competitive prices for products and brands offered by the retailer.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining the privilege 

Regarding claim 5, Smith teaches 
an information processing system, comprising: the information processing device according to claim 1 (Fig. 1 # 110 and #102); and
a terminal including a notifying component configured to (Fig. 1 # 104a "customer client device" [terminal] and [0098] FIG. 5A illustrates an embodiment of a customer client device 500 [terminal] that includes discount interface 502a [notifying component] by which a customer receives one or more discount prices for one or more products.");
and a display configured to display the received privilege information ([0106] "The discount interface [display] 502b can also display information [privilege information] about the expiration dates [sell-by-date] of the target products [target commodity] so that the customer can be informed about the expiration dates relative to the discount prices. As illustrated, the discount prices are lower for target products that are nearer to their expiration dates than for target products that are further away from their expiration dates. In one or more embodiments, selecting a corresponding product element within 
wherein the information processing device further includes a distributing component configured to distribute the privilege information to the terminal ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 provides discount prices to the customer client devices 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management system 102 can provide the discount prices for presentation within client  applications 114a, 114b at the customer client devices 104a, 104b."  See also [0050].), and
the detector receives the store visit notification and detects the store visit of the customer to the store based on the store visit notification ([0070] "In one example, the price management system 102 [detector] can receive location information from the client device of the customer indicating [detecting the store visit]  that the customer is at a store location of a merchant,").
Smith does not explicitly teach
receive operation by the customer and transmit a store visit notification for notifying that the customer visits the store.

receive operation by the customer and transmit a store visit notification for notifying that the customer visits the store (Fig. 76, [0329] "In some embodiments, the mobile application permits the customer to check-in at the store [receive operation by the customer]." [0332] "By permitting the customer to check-in via the mobile application at a particular store, the retailer has knowledge when the shoppers come in to the stores [mobile application of the terminal transmits a store visit notification]. Further, the check-ins may be used to trigger the activation of any desired loyalty program." [0324] explains that the mobile application is on the customer's mobile device [terminal].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visit notification of Smith by adding receive operation by the customer and transmit a store visit notification for notifying that the customer visits the store, as taught by Thomas, since Smith already receives visit notifications through the customer mobile device entering a geo-fence through sensors but not specifically through an operation of a customer, and it is just a substitution of one way of receiving and transmitting visit notification with another way, which are both known in the art and the result of the substitution if predictable.

Regarding claim 14, Smith teaches
a display configured to display the received privilege information;
distributing the privilege information to a terminal of the customer ([0106] "The discount interface [display] 502b can also display information [privilege information] 
receiving the store visit notification and detecting the store visit of the customer to the store based on the store visit notification ([0070] "In one example, the price management system 102 can receive location information from the client device of the customer indicating that the customer is at a store location of a merchant,").
Smith does not explicitly teach
receiving operation by the customer and transmitting a store visit notification for notifying that the customer visits the store. 
However, Thomas teaches
receiving operation by the customer and transmitting a store visit notification for notifying that the customer visits the store (Fig. 76, [0329] "In some embodiments, the mobile application permits the customer to check-in at the store [receive operation by the customer]." [0332] "By permitting the customer to check-in via the mobile application at a particular store, the retailer has knowledge when the shoppers come in to the stores [mobile application of the terminal transmits a store visit notification]. Further, the check-ins may be used to trigger the activation of any desired loyalty 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visit notification of Smith by adding receiving operation by the customer and transmitting a store visit notification for notifying that the customer visits the store, as taught by Thomas, since Smith already receives visit notifications through the customer mobile device entering a geo-fence through sensors but not specifically through an operation of a customer, and it is just a substitution of one way of receiving and transmitting visit notification with another way, which are both known in the art and the result of the substitution if predictable.

Regarding claim 15, Smith teaches
the method according to claim 14, wherein the store visit notification includes information for specifying the customer and position information of the customer ([0071] "The price management system 102 can also receive location information that indicates a precise position information] or general location of the customer within the store location to determine that the customer is near a particular product. For example, the price management system 102 can maintain an in-store location of products. After determining the location of the customer ( e.g., using a plurality of in-store location detectors to determine the location of the client device of the customer) within the store location, the price management system 102 can detern1ine one or more products near the customer (e.g., within a geo-fence-or predetermined distance of the customer or customer client device).").

Relevant Prior Art
Even though the following references were not used in the above rejections, they are nonetheless relevant prior art:
Motoki ( JP 2013-143027), which determine in-store visit information of a customer and provides coupons based on store visit frequency and then provides discount on goods that are about to expire.
Sharma (2017/0076312), which stores an inventory of commodities offered on sale by a plurality of predetermined offline physical retail outlets, extracts real time information corresponding to the user indicative of user intent to purchase at least one commodity offered on sale by the offline physical retail outlets, and extracts historical information corresponding to the user indicative of historic user preferences in respect of items offered on sale by the offline physical retail outlets. 
Navar (2013/0041731), which rewards customers based on user habits or behaviors and/or one or more factors including the number of gift promotions sent, the number of visits to the vendor by the user, the amount of money spent with a particular vendor, and the number of promotions or items purchased.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIE P BRADY/Primary Examiner, Art Unit 3621